DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 (lines 3-4) contain the limitations “and a second contour associated with the second contour”. The phrase “second contour” refers back to itself to define itself, whereas the immediately previous claim limitation associated “first contour” with a “first person”.   Given applicant’s disclosure and the language of association of a contour with a person in the present claim 8: The phrase “and a second contour associated with the second contour” will be interpreted as “and a second contour associated with the first person”. Claim 16 has been rejected for the same reasoning, and will be interpreted as discussed with respect to the language of corresponding claim 8. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 11, 9, and 17 of U.S. Patent No. US 1085663 (will be referred to as ‘663 for the remainder of the discussion). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the US Patent ‘663 contain at least all the limitations presented in the corresponding claims of the present application. The corresponding claims of the US ‘663 patent are narrower in scope, but contain at least all the claim limitations of the corresponding claims of the present application, hence said patent claims ‘663 anticipated the corresponding claims of the present application. The table provided below maps the claim limitations of corresponding claims 1, 3, 9, 11, and 17 of the US Patent ‘663 to the limitations of claim 1, 9, and 17 of the present application. The table mapping is such that corresponding limitations are immediately adjacent in the table.
Patent ‘663
Present application
With respect to Claims 1, 9, and 17: A system, comprising:
              a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of the space comprising the rack; and






a tracking subsystem coupled to the image sensor, the tracking subsystem configured to:
         receive an image feed comprising frames of the top-view images generated by the sensor;

          detect an event, wherein the detected event is associated with a portion of a person entering a zone adjacent to the rack;




           in response to detecting the event, determine that a first person or a second person may be associated with the detected event;
            
           in response to determining that the first or the second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor during a time period associated with the detected event;

         determine, using at least one of the stored buffer frames and a first action-detection algorithm, whether an action associated with the detected event was performed by the first person or the second person,

          wherein the first action-detection algorithm is configured to determine whether the action associated with the detected event was performed by the first person or the second person by:
          iteratively dilating, from an approximate head height of one or both of the first person and second person toward a floor of the space, a first contour associated with the first person at least until the iteratively dilated first contour extends into the zone adjacent to the rack;
          determining a first number of iterative dilations that are performed for the iteratively dilated first contour to extend into the zone adjacent to the rack;
          iteratively dilating, from the approximate head height toward the floor of the space, a second contour associated with the second person at least until the iteratively dilated second contour extends into the zone adjacent to the rack;
         determining a second number of iterative dilations that are performed for the iteratively dilated second contour to extend into the zone adjacent to the rack;

         in response to determining that the first number of iterative dilations is less than the second number of iterative dilations, determine that the action associated with the detected event was performed by the first person; and
          in response to determining that the second number of iterative dilations is less than the first number of iterative dilations, determine that the action associated with the detected event was performed by the second person;
          in response to determining that the action associated with the detected event was performed by the first person, assign the action to the first person; and
             in response to determining the action associated with the detected event was performed by the second person, assign the action to the second person.

With respect to Claims 1, 9, and 17: A system comprising:
	a sensor positioned above a rack in space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack, wherein the rack comprises a shelf storing at least one item; and [Claims 3 and 11 of US Patent ‘663 anticipate this additional limitation not present in corresponding claims 1, 9, and 17 of US Patent ‘663).]
	a tracking subsystem coupled to the image sensor, and configured to:
	
             receive an image feed comprising frames of the top-view images generated by the sensor;

	detect an event associated with a portion of a person entering a zone adjacent to the rack in conjunction with the at least one item being removed from the shelf; [Claims 3 and 11 of US Patent ‘663 anticipate this additional limitation not present in corresponding claims 1, 9, and 17 of US Patent ‘663).]
	in response to detecting the event, determine that a first person or a second person may be associated with the detected event; 

	in response to determining that the first or second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor during a time period associated with the detected event;
	
         determine, using at least one of the stored buffer frames and a first action-detection algorithm, whether an action associated with the detected event was performed by the first person or the second person, 

        wherein the first action-detection algorithm is configured to detect the action based on characteristics of the at least one stored buffer frames(s); [These limitations of determining characteristics of the stored buffer frames have been disclosed by the “contour” that are the characteristics of the frames that are iteratively dilated and used to detect the action, wherein these limitations are in Claims 1, 9, and 17 of US Patent ‘663.]

	























      
     in response to determining the action associated with the event was performed by the first person, assign the action to the first person; and 	
             in response to determining the action associated with the event was performed by the second person, assign the action to the second person.
With respect to Claims 3 and 11: The system of Claim 1, the system further comprising

a plurality of weight sensors, each weight sensor associated with a corresponding item stored on a shelf of the rack;



the tracking subsystem further coupled to the plurality of weight sensors, wherein the tracking subsystem is further configured to:
receive weight measurements from the weight sensors; and detect the event, wherein the event is associated with a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor.

From Claim 1, 9, and 17 of the present application:

wherein the rack comprises a shelf storing at least one item; and [Claims 3 and 11 of US Patent ‘663 anticipate this additional limitation not present in corresponding claims 1, 9, and 17 of US Patent ‘663).]


Claims 1-2, 6-10, 14-16, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 5-10, and 13-18 of U.S. Patent No. US 10621444 (will be referred to as ‘444 for the remainder of the discussion). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the US Patent ‘444 contain at least all the limitations presented in the corresponding claims of the present application. The corresponding claims of the US ‘444 patent are narrower in scope, but contain at least all the claim limitations of the corresponding claims of the present application, hence said patent claims ‘444 anticipated the corresponding claims of the present application. The table provided below maps the claim limitations of corresponding claims 1-2, 5-10, and 13-18 of the US Patent ‘444 to the limitations of claim 1-2, 6-10, 14-16, and 17-18 of the present application.

Patent ‘444
Present Application US 17/071262
With respect to Claims 1, 9, and 17: A system, comprising:
            a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack; 
     a plurality of weight sensors, each weight sensor associated with a
       corresponding item stored on a shelf of the rack; and


     a tracking subsystem coupled to the image sensor and the weight sensors, the tracking subsystem configured to:

     receive an image feed comprising frames of the top-view images generated by the sensor;  

     receive weight measurements from the weight sensors;
     detect an event associated with one or both of a portion of a person entering a zone adjacent to the rack and a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor;

     in response to detecting the event, determine that a first person and a second person may be associated with the detected event, 
      based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person;
     
       in response to determining that the first and second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor following the detected event;

     determine, using at least one of the stored buffer frames and a first action-detection algorithm, whether an action associated with the detected event was performed by the first person or the second person, 
     wherein the first action-detection algorithm is configured to detect the action based on characteristics of one or more contours in the at least one stored buffer frame(s);

       determine whether results of the first action-detection algorithm satisfy criteria based at least in part on a number of iterations required to implement the first action-detection algorithm;
       in response to determining the results of the first action-detection algorithm do not satisfy the criteria, determine, by applying a second action-detection algorithm to at least one of the buffer frames, whether the action associated with the detected event was performed by the first person or the second person, wherein the second action-detection algorithm is configured to detect the action using an artificial neural network;

     in response to determining the action was performed by the first person, assign the action to the first person; and
        
    in response to determining the action was performed by the second person, assign the action to the second person.

With respect to Claims 1, 9, and 17: A system comprising:
	a sensor positioned above a rack in space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack,


       wherein the rack comprises a shelf storing at least one item; and 


	a tracking subsystem coupled to the image sensor, and configured to:
	

             receive an image feed comprising frames of the top-view images generated by the sensor;

	

     detect an event associated with a portion of a person entering a zone adjacent to the rack in conjunction with the at least one item being removed from the shelf;
	

      in response to detecting the event, determine that a first person or a second person may be associated with the detected event; 




	
       in response to determining that the first or second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor during a time period associated with the detected event;
	     
       determine, using at least one of the stored buffer frames and a first action-detection algorithm, whether an action associated with the detected event was performed by the first person or the second person, 
        wherein the first action-detection algorithm is configured to detect the action based on characteristics of the at least one stored buffer frames(s);

	












      
     in response to determining the action associated with the event was performed by the first person, assign the action to the first person; and 	
             in response to determining the action associated with the event was performed by the second person, assign the action to the second person.
With respect to Claims 2, 10, and 18: The system of claim 1, wherein the tracking subsystem is further configured to:
          following storing the buffer frames, determine a region-of-interest of the top-view images of the stored frames; and
          determine, using the region-of-interest of at least one of the stored buffer frames and the first action-detection algorithm, whether the action associated with the detected event was performed by the first person or the second person.

With respect to Claims 2, 10, and 18: The system of Claim 1, wherein the tracking sub-system is further configured to:
	following storing the buffer frames, determine  a region-of-interest of the top-view images of the stored frames; and
	determine, using the region-of-interest of at least one of the stored buffer frames and the first action-detection algorithm, whether the action associated with the detected event was performed by the first person or the second person.

With respect to Claims 5 and 13: The system of claim 1,
      wherein the tracking subsystem is further configured to determine that the first person and the second person may be associated with the detected event based on a first relative orientation between the first person and the rack and a second relative orientation between the second person and the rack.

With respect to Claims 6 and 14: The system of Claim 1,
      wherein the tracking subsystem is further configured to  determine that the first person and the second person may be associated with the detected event based on a first relative orientation between the first person and the rack and a second relative orientation between the second person and the rack. 
With respect to Claims 6 and 14: The system of claim 1, wherein:
             the detected action is associated with a person picking up the first item stored on the first shelf of the rack; and
                the tracking subsystem is further configured to:
                    in response to determining the action was performed by the first person, assign the first item to the first person; and
                   in response to determining the action was performed by the second person, assign the first item to the second person.

With respect to Claims 7 and 15: The system of Claim 1, wherein:
	the detected action is associated with a person picking up the at least one item stored on the shelf; and 
	the tracking subsystem is further configured to:
              in response to determining the action was performed by the first person, assign the first item to the first person; and
              in response to determining the action was performed by the second person, assign the first item to the second person.
With respect to Claims 7 and 15: The system of claim 1, wherein:
          the first action-detection algorithm involves iterative dilation of a first contour associated with the first person and a second contour associated with the second contour; and
        the criteria comprise a requirement that the portion of the person entering the zone adjacent to the rack is associated with either the first person or the second person within a maximum number of iterative dilations of the first and second contours.
With respect to Claims 8 and 16: The system of claim 7, wherein the tracking subsystem is further configured to:
        in response to determining the first person is associated with the portion of the person entering the zone adjacent to the rack within the maximum number of dilations, assign the action to the first person.
With respect to Claims 8 and 16: The system of Claim 1, wherein
          the first action-detection algorithm involves iterative dilation of a first contour associated with the first person and a second contour associated with the second contour; and
        the criteria comprise a requirement that the portion of the person entering the zone adjacent to the rack is associated with either the first person or the second person within a maximum number of iterative dilations of the first and second contours; and

 the tracking subsystem is further configured to,

    in response to determining the first person is associated with the portion of the person entering the zone adjacent to the rack within the maximum number of dilations, assign the action to the first person.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (US 10438277).

With respect to Claims 1, 9, and 17: A system comprising: [Jiang (Fig 7, col 14 line 57 through col 15 line 25) has disclosed a computer processing system having memory, processor, and associated software for performing the disclosed method.]
	a sensor positioned above a rack in space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack, wherein the rack comprises a shelf storing at least one item; and [Jiang (Figures 3-5 and Fig 11, col 4 lines 19-45) has disclosed obtaining top-view video image frames captured by the sensor(s) (item 208 of Jiang), wherein the top-view includes below  positioned racks having items/objects/products positioned thereon and persons in regions adjacent to said positioned racks (Fig 11 of Jiang).]
	a tracking subsystem coupled to the image sensor, and configured to: [Jiang (Fig 2 items 208, 250, processor and the computing resources) has disclosed a computing resources subsystem for performing tracking over the (item 208 of Jiang) captured video image frames of the above/top-view image sensors. Jiang (col 14 lines 43-57) has disclosed determining and recording user patterns including detecting an action associated with a user (including item pick-up). Jiang (Fig 11, col 18 lines 43-53) has disclosed tracking multiple users, tracking the user pattern that is contour /boundary (item 1124 of Fig 11 and col 18 lines 5-62), determining an action event associated with a user (Fig 11 items 1126 and 1124, col 18 line 62 through col 19 line 7) such as an item pick-up action.]
	receive an image feed Jiang (Fig 9 col 17 lines 39-53) has disclosed sending image data from the image sensors to a device for processing.] comprising frames of the top-view images generated by the sensor; [Jiang (Figures 3-5 and Fig 11) has disclosed obtaining top-view video image frames captured by the sensor(s) (item 208 of Jiang), wherein the top-view includes below  positioned racks having items/objects/products positioned thereon and persons in regions adjacent to said positioned racks (Fig 11 of Jiang).]
	detect an event associated with a portion of a person entering a zone adjacent to the rack in conjunction with the at least one item being removed from the shelf; [Jiang (col 14 lines 43-57) has disclosed determining and recording user patterns including detecting an action associated with a user (including item pick-up). Jiang (Fig 11, col 18 lines 43-53) has disclosed tracking multiple users, tracking the user pattern that is contour /boundary (item 1124 of Fig 11 and col 18 lines 5-62), determining an action event associated with a user (Fig 11 items 1126 and 1124, col 18 line 62 through col 19 line 7) such as an item pick-up action.]
	in response to detecting the event, determine that a first person or a second person may be associated with the detected event; [Jiang (col 14 lines 43-57) has disclosed determining and recording user patterns including detecting an action associated with a user (including item pick-up). Jiang (Fig 11, col 18 lines 43-53) has disclosed tracking multiple users, tracking the user pattern that is contour /boundary (item 1124 of Fig 11 and col 18 lines 5-62). The process further including determining that user/person of the multiple persons (1116 and 1114 of Fig 11, and Fig 12-14 col 21 lines 56-67) are associated with an event associated with the picking up of an item (col 21 lines 41-67). ]
	in response to determining that the first or second person may be associated with the detected event, store buffer frames of top-view images generated by the sensor during a time period [Jiang (Fig 12 item 1203 and col 22 lines 18-27) has disclosed associating the event with a time window “time period”.] associated with the detected event; [Jiang (Fig 11 items 1104-1116, col 20 line 43-67) has disclosed detecting and associating events with a user such as an event of user interaction with an item, wherein the time (including time duration) and location of each event associated with a user is recorded, wherein the occurrence of an event may be determined based on the processing of image data (col 21 lines 9-11). The processing of said image data including the recording and transmission to storage/buffers necessary for at least temporarily holding image data to perform computation, said computation performed by one or more processors of the cluster processing of Jiang (col 13 lines 3-20).]
	determine, using at least one of the stored buffer frames and a first action-detection algorithm, whether an action associated with the detected event was performed by the first person or the second person, wherein the first action-detection algorithm is configured to detect the action based on characteristics of the at least one stored buffer frames(s); [A distance based comparison is at least one of a “first action detection algorithm” of Jiang, wherein an observed user/person needs to be within a defined distance of the event location.]
	in response to determining the action associated with the event was performed by the first person, assign the action to the first person; and [One of a plurality of users such as 1114 and 1116 of Fig 11 are assigned to an event based on at least one of a “first action detection algorithm” that is a distance based determination (col 21 lines 55-63).]
	in response to determining the action associated with the event was performed by the second person, assign the action to the second person. [One of a plurality of users such as 1114 and 1116 of Fig 11 are assigned to an event based on at least one of a “first action detection algorithm” that is a distance based determination (col 21 lines 55-63).]

With respect to Claims 2, 10, and 18: The system of Claim 1, wherein the tracking sub-system is further configured to:
	following storing the buffer frames, determine  a region-of-interest of the top-view images of the stored frames; and [A region of interest that is a defined perimeter around a shelf/rack and associated item/object (col 23 lines 37-67), wherein one of a plurality of users is chosen as being associated with the event based on the ROI defined by the perimeter.]
	determine, using the region-of-interest of at least one of the stored buffer frames and the first action-detection algorithm, whether the action associated with the detected event was performed by the first person or the second person. [A region of interest that is a defined perimeter around a shelf/rack and associated item/object (col 23 lines 37-67), wherein one of a plurality of users is chosen as being associated with the event based on the ROI defined by the perimeter.]

With respect to Claims 6 and 14: The system of Claim 1, wherein the tracking subsystem is further configured to  determine that the first person and the second person may be associated with the detected event based on a first relative orientation between the first person and the rack and a second relative orientation between the second person and the rack. [Jiang the user arm trajectory and orientation determination is further performed to determine if a user is associated with an event (col 24 lines 8-33), wherein the process is for determination between a plurality of user/person (col 24 lines 7-12).]

With respect to Claims 7 and 15: The system of Claim 1, wherein:
	the detected action is associated with a person picking up the at least one item stored on the shelf; and [As per the discussion of claim and at least col 24 lines 20-33 of Jiang: The action of the event is a picking up of an item on the rack/shelf by a user/person.]
	the tracking subsystem is further configured to:
in response to determining the action was performed by the first person, assign the first item to the first person; and [As per the discussion of claim and at least col 24 lines 20-33 of Jiang: The action of the event is a picking up of an item on the rack/shelf by a user/person, and the assignment of the event to one of a plurality of users/persons based on an algorithm including distance/proximity, touch determination, and orientation of the person/user (col 24 lines 1-33).]
in response to determining the action was performed by the second person, assign the first item to the second person. [As per the discussion of claim and at least col 24 lines 20-33 of Jiang: The action of the event is a picking up of an item on the rack/shelf by a user/person, and the assignment of the event to one of a plurality of users/persons based on an algorithm including distance/proximity, touch determination, and orientation of the person/user (col 24 lines 1-33).]




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 10438277) in view of Price et al (US 10650265).

With respect to Claims 3, 11, and 19: The system of Claim 1, wherein the tracking subsystem is further configured to: [Jiang (Fig 22 and col 5 line 65 through col 6 line 15) has disclosed a person and event detection process based on at least a first action-detection algorithm that includes at least identifying a person type object. Jiang has not further disclosed “determine whether results of the first action……number of iterations….; and   in response to determining…….applying a second  action-detection algorithm…..using an artificial neural network.” as required by the following claim limitations.]
	determine whether results of the first action-detection algorithm satisfy criteria based at least in part on a number of iterations required to implement the first action-detection algorithm; and [Price (col 19 lines 30-63) has disclosed performing object detection/identification for a number of iterations (item 622 of Fig 6), and if unsuccessful in determining the detection, then a modification of the detection algorithm to a new detection/identification process is performed using altered parameters. Hence, Price has disclosed  a first detection algorithm processed a number of iterations, and if unsuccessful performing a second detection algorithm that is at least a parameter altered version of the first. Price (col 9 lines 53-67) further discloses that the identification/detection processes are those performed by a convolutional neural network type artificial neural network.]
	in response to determining the results of the first action -detection algorithm do not satisfy the criteria, determine, by applying a second action-detection algorithm to at least one of the buffer frames, whether the action associated with the detected event was performed by the first person or the second person, [Hence, Price has disclosed  a first detection algorithm processed a number of iterations, and if unsuccessful performing a second detection algorithm that is at least a parameter altered version of the first.] wherein the second action-detection algorithm is configured to detect the action using an artificial neural network. [Price (col 9 lines 53-67) further discloses that the identification/detection processes are those performed by a convolutional neural network type artificial neural network.]
[Price and Jiang are analogous art of video image data processing to identify person type objects in video image data. It would have been obvious to one of ordinary skill in the art to modify the contour based object identification/detection process of Jiang to be trained by a neural network that alters the parameters of the detection process when a number of iterations of a first detection step has failed such that at least second detection step is performed having new set of detection parameters as disclosed by Price. The combination resulting in a two stage detection process of detecting/identifying an object as required by the teachings of both references, hence performing the required processing result of detecting an object in video image frames as required by the teachings of both references. The motivation for combining would have been to increase the confidence of valid detection as well as limiting the time of the detection process as disclosed by the teachings of Price (col 19 lines 30-63). Therefore, it would have been obvious to one of ordinary skill in the art to at least try to combine the teachings of Price and Jiang to achieve the limitations of the presently claimed invention.]

With respect to Claims 4, 12, and 20: The system of Claim 3, wherein the stored buffer frames comprise three or fewer frame of top-view images [A set of multiple frames that is within at least a range of three or fewer because “multiple” as disclosed by Jiang is at least two image frames (col 25 lines 13-25 and Fig 14).] associated with one or both of:
	the portion of the person entering the zone adjacent to the rack and the portion of the person exiting the zone adjacent to the rack. [A region of interest that is a defined perimeter around a shelf/rack and associated item/object (col 23 lines 37-67), wherein one of a plurality of users is chosen as being associated with the event based on the ROI defined by the perimeter. The perimeter analyzed for detecting a user touch entering/exiting the ROI/perimeter.]







Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 would be allowable if rewritten to overcome the corresponding rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 5 and 13 further require details of selecting subsets for each of the first-action and second-action detection algorithms, wherein the subset for the second-action algorithm is a further subset of the corresponding first-action algorithm. These limitations have not been disclosed or made obvious by the known or cited prior art references when considered alone or in combination.
Dependent claims 8 and 16 further require details of maximum number of dilation iterations utilized to assign the corresponding contours of a first contour of a first person and a second contour of a second person, then assignment of actions to said corresponding first or second person based on said maximum number of dilations. These limitations have not been disclosed or made obvious by the known or cited prior art references when considered alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 2018/0048894) has disclosed a method of video based object tracking, wherein the boundary of the foreground object being tracked is dilated to enhance the boundary of the object for video based foreground object tracking (para 0069 and 0132).
Gazit et al (US 2014/0016845) has disclosed an image based object extraction/segmentation process, wherein the segmentation of an object is facilitated by a number of dilations that are adapted based on the resolution of image data (para 0064-0065, 0068).
Srinivasan et al (US 9972187) has disclosed a video object detection and tracking process, wherein morphological processing including erosion and dilation is utilized to skeletonize the person/body being tracked so as to produce skeleton of the human target object. From the detected skeleton of the human target object, a position and orientation of the object and limbs are determined.
V. Araujo (“Human Detection Solution For A Retail Store Environment”) has disclosed (page 25) a plurality of uses of contour dilation for object and person tracking in retail store environments. Araujo has not further disclosed or suggested a maximum iteration of said dilation or the use of a maximum iteration in determining action associations between a person and an object of the retail store environment.
Makita et al (US 20200334481 A1) has disclosed a method of limiting object detection to a number of repeated iterations of the detection process (Fig 7, para 0041-0043).
Chang et al (US 2020/0302230) has disclosed a method of training a two stage neural network for object detection, wherein a first object detection is performed in a first stage followed by a second stage of object detection. The process of Chang further performs multiple iterations of the training process, but does not further disclose using a number of iterations or action detection to determine associations of objects and events.
Burns et al (US 11238290) discloses an image based event alert system, wherein two sets of image frames over two separate video intervals are established corresponding to time window(s) of an event(s) and time window(s) of no event(s).
Meganathan et al (US 10176683) has disclosed a method of video image data processing to detect moving objects in a sequence of video image data. The process further including identifying at least a first set of the sequence of video image frames corresponding to an identified moving object, then further identifying a subset of set first set of the sequence of video image frames to summarize the motion of the object over the period of the first set of the sequence of video image data.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666